--------------------------------------------------------------------------------

Exhibit 10.3

 
THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE OR SOLD UNLESS A
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS SHALL
BE EFFECTIVE WITH RESPECT THERETO OR AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION
WITH SUCH OFFER OR SALE. THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER HEREOF IN
ORDER TO EFFECT A PARTIAL PAYMENT, REDEMPTION OR CONVERSION HEREOF. ACCORDINGLY,
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL
AMOUNT SHOWN BELOW.
 
THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF A SUBORDINATION AGREEMENT
DATED AUGUST ___, 2010 (THE “SUBORDINATION AGREEMENT”) BY AND BETWEEN SILICON
VALLEY BANK AND THE HOLDER.
 
ST. BERNARD SOFTWARE, INC.
 
CONVERTIBLE NOTE
 
Issue Date: [_______ __], 2010
$[________]

 
FOR VALUE RECEIVED, ST. BERNARD SOFTWARE, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [Purchaser] or its permitted
successors or assigns (the “Holder”) the sum of [______________] Dollars
($[______]) in same day funds on or before July 30, 2014 (the “Maturity Date”),
unless this Note is earlier converted pursuant to Section 3 hereof.  The Holder
may convert amounts of principal of and interest accrued on this Note into
shares (“Conversion Shares”) of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), on the terms and subject to the conditions set forth
herein.
 
The Company has issued this Note pursuant to a Securities Purchase Agreement,
dated as of July 28, 2010 (the “Securities Purchase Agreement”).  This Note may
be sold, transferred or assigned only in accordance with the terms of the
Securities Purchase Agreement.  The Notes issued by the Company pursuant to the
Securities Purchase Agreement, including this Note, are collectively referred to
herein as the “Notes.”
 
The following terms shall apply to this Note:
 
1.
DEFINITIONS.

 
“Applicable Interest Rate” means an annual rate equal to three percent (3%),
computed on the basis of a 360-day year and calculated using the actual number
of days elapsed since the Issue Date or the date on which Interest was most
recently paid, as the case may be, and compounded annually.
 

 
1

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks are authorized by law to
close in San Diego, California.
 
“Conversion” means an Optional Conversion or a Mandatory Conversion.
 
“Conversion Date” means an Optional Conversion Date or a Mandatory Conversion
Date.
 
“Conversion Price” means $1.10 (subject to adjustment as provided herein).
 
“Issue Date” means the date on which this Note is issued pursuant to the
Securities Purchase Agreement.
 
“Major Transaction” means a merger, consolidation, business combination, tender
offer, exchange of shares, recapitalization, reorganization, redemption or other
similar event, as a result of which shares of Common Stock shall be changed into
the same or a different number of shares of the same or another class or classes
of stock or securities or other assets of the Company or another entity or the
Company shall sell all or substantially all of its assets.
 
“Maturity Date” has the meaning set forth in the preamble to this Agreement.
 
“Principal Market” means the principal securities exchange or market on which
the Common Stock is listed or traded.
 
“Trading Day” means a Business Day on which shares of Common Stock are purchased
and sold on the Principal Market.
 
All definitions contained in this Note are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Note refer to this
Note as a whole and not to any particular provision of this Note.  Any
capitalized term used but not defined herein has the meaning specified in the
Note Purchase Agreement.
 
2.
INTEREST.

 
(a)           Interest Rate.  This Note shall bear interest on the unpaid
principal amount hereof (“Interest”) at a rate per annum equal to the Applicable
Interest Rate.
 
(b)           Interest Payments.  The Company shall pay accrued and unpaid
Interest (unless converted pursuant to the terms hereof) (i) on the Maturity
Date and (ii) on any date on which the entire principal amount of this Note is
paid in full (whether through conversion or otherwise).  The Company shall pay
Interest in cash by wire transfer of immediately available funds.
 
3.
CONVERSION.

 
(a)           Optional Conversion.  Subject to the conditions and limitations
specifically provided herein or in the Securities Purchase Agreement, the Holder
shall have the right to convert, at any time and from time to time after the
Issue Date and prior to the Maturity Date, all or any part of the outstanding
and unpaid principal amount of this Note and, at the option of the Holder, all
or any part of the accrued and unpaid Interest under this Note, into such number
of fully paid and non-assessable Conversion Shares as is determined in
accordance with Section 3(d) hereof (an “Optional Conversion”).  With respect to
any Optional Conversion, in order to convert principal of (and, if the Holder so
chooses, Interest accrued on) this Note, the Holder shall send by facsimile
transmission, at any time prior to 5:00 p.m., pacific time, on the Business Day
on which the Holder wishes to effect such Optional Conversion (the “Optional
Conversion Date”), a properly completed notice of conversion to the Company, in
the form set forth on Annex I hereto, stating the amount of principal to be
converted (and, if the Holder so chooses, accrued and unpaid Interest to be
converted) and a calculation of the number of shares of Common Stock issuable
upon such Optional Conversion (a “Conversion Notice”).  The Conversion Notice
shall also state the name or names (if not the Holder) in which the shares of
Common Stock that are issuable on such Optional Conversion shall be issued.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Mandatory Conversion.  At any time after the Issue Date and prior
to the Maturity Date, the entire unpaid principal amount of this Note together
with any and all interest accrued but unpaid thereon shall, provided that no
Event of Default has occurred, automatically be converted into such number of
fully paid and non-assessable Conversion Shares as is determined in accordance
with the terms of Section 3(d) hereof, on the Trading Day (the “Mandatory
Conversion Date”) following the occurrence of any period of 60 consecutive
Trading Days where the average closing price of the Common Stock for such period
is equal to or greater than $1.25 per share (a “Mandatory Conversion”).
 
(c)           Conversion Mechanics.  The Holder shall not be required to
physically surrender this Note to the Company in order to effect any
Conversion.  The Company shall maintain a record showing, at any given time, the
unpaid principal amount of this Note and the date of each Conversion or other
payment of principal hereof.  The Holder shall amend Annex II hereto upon any
such Conversion or payment of principal to reflect the unpaid principal amount
hereof.  In the case of a dispute as to the number of Conversion Shares issuable
upon a Conversion (including without limitation as a result of adjustments to
the Conversion Price made in accordance with Section 4 below), the Company shall
promptly issue to the Holder the number of Conversion Shares that are not
disputed and shall submit the disputed calculations to an independent accountant
mutually selected by the Company and the Holder, within two (2) Business Days of
receipt of the Holder’s Conversion Notice.  The Company shall use its best
efforts to cause such accountants to calculate the Conversion Price as provided
herein and to notify the Company and the Holder of the results in writing no
later than two (2) Business Days following the day on which such accountant
received the disputed calculations (the “Dispute Procedure”).  Such accountant’s
calculation shall be deemed conclusive absent manifest error.  The fees of any
such accountant shall be borne by the party whose calculations are most at
variance with those of such accountant.
 
(d)           Number of Conversion Shares.  The number of Conversion Shares to
be delivered by the Company pursuant to a Conversion hereunder shall be equal to
(i) the unpaid principal amount of and accrued and unpaid Interest on this Note
that is being converted divided by (ii) the Conversion Price.
 

 
3

--------------------------------------------------------------------------------

 

(e)           Delivery of Common Stock Upon Conversion.  (i) The Company shall,
no later than the close of business on the third (3rd) Business Day following
the Optional Conversion Date set forth in such Conversion Notice or the
Mandatory Conversion Date, as applicable (the “Delivery Date”), issue and
deliver or cause to be delivered to the Holder the number of Conversion Shares
determined pursuant to paragraph 3(d) above, provided, however, that any
Conversion Shares that are the subject of a Dispute Procedure shall be delivered
no later than the close of business on the third (3rd) Business Day following
the determination made pursuant thereto. The Company shall effect delivery of
Conversion Shares to the Holder, as long as the Company’s designated transfer
agent or co-transfer agent in the United States for the Common Stock (the
“Transfer Agent”) participates in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program (“FAST”) and no restrictive legend is
required pursuant to the terms of this Note or the Securities Purchase
Agreement, by crediting the account of the Holder or its nominee at DTC (as
specified in the applicable Conversion Notice) with the number of Conversion
Shares required to be delivered, no later than the close of business on such
Delivery Date.  In the event that the Transfer Agent is not a participant in
FAST or if the Holder so specifies in a Conversion Notice or otherwise in
writing on or before the Conversion Date, or if a restrictive legend is required
pursuant to the terms of this Note or the Securities Purchase Agreement, the
Company shall effect delivery of Conversion Shares by delivering to the Holder
or its nominee physical certificates representing such Conversion Shares, no
later than the close of business on such Delivery Date. If any Conversion would
create a fractional Conversion Share, such fractional Conversion Share shall be
disregarded and the number of Conversion Shares issuable upon such Conversion,
in the aggregate, shall be rounded up or down, as the case may be, to the
nearest whole number of Conversion Shares.
 
(ii)           The Company’s obligations to issue and deliver Conversion Shares
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver the required Conversion Shares in the manner required
pursuant to this Section upon conversion of this Note.
 
4.
ADJUSTMENTS TO CONVERSION PRICE.

 
(a)           Stock Dividends and Splits, Etc.  If, at any time on or after the
Issue Date, the Company subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then after the date of record for
effecting such subdivision, the Conversion Price shall be proportionately
reduced or, if the Company combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) its shares of Common Stock into a
smaller number of shares, the Conversion Price shall be proportionately
increased.
 
(b)           Major Transactions.  If, at any time after the Issue Date, any
Major Transaction shall occur, then the Holder shall thereafter have the right
to receive upon Conversion, in lieu of the shares of Common Stock otherwise
issuable, such shares of stock, securities and/or other property as would have
been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon Conversion had such Major Transaction not taken place.  The above
provisions shall apply regardless of whether or not there would have been a
sufficient number of shares of Common Stock authorized and available for
issuance upon conversion of this Note as of the date of such transaction, and
shall similarly apply to successive Major Transactions.
 

 
4

--------------------------------------------------------------------------------

 

5.
LIMITATIONS ON CONVERSIONS.

 
(a)           The Company shall not effect any Conversion of this Note, and the
Holder of this Note shall not have the right to convert any portion of this Note
pursuant to Section 3(a), to the extent that after giving effect to such
Conversion, the Holder (together with the Holder’s affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon Conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
Conversion of the remaining, non-converted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or non-converted portion of any other securities of the Company
(including, without limitation, any other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 5 beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”).  The number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company, including this Note, by the Holder or
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Holder may
increase or decrease the Maximum Percentage to any other percentage specified in
such notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of any Notes.
 
(b)           Notwithstanding anything herein to the contrary, the provisions of
Section 5(a) shall not apply with regard to a Mandatory Conversion or a
conversion in connection with a Major Transaction.
 
6.
EVENTS OF DEFAULT; ACCELERATION. 

 
 Upon the occurrence of any of the following events (each, an “Event of
Default”):
 
(a)           the Company  shall (i) apply for or consent to the appointment of
a receiver, trustee or liquidator of itself or of its property, (ii) be unable,
or admit in writing its inability, to pay its debts as they mature, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors to take advantage
of any insolvency law, or an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (vi) take
corporate action for the purpose of effecting any of the foregoing, or (vii)
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 

 
5

--------------------------------------------------------------------------------

 

(b)           An order, judgment or decree shall be entered, without the
application, approval or consent of the Company by any court of competent
jurisdiction, approving a petition seeking reorganization of the Company or
appointing a receiver, trustee or liquidator of the Company or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) consecutive days;
 
(c)           the Company shall fail to pay as and when due any principal or
interest hereunder and such nonpayment shall continue uncured for a period of
five business days after written notice by the Holder thereof; or
 
(d)           A default or defaults (after exhausting all applicable cure
periods) in the amount of $100,000 individually or in the aggregate under the
terms of one or more instruments evidencing or securing indebtedness of the
Company, or any of its subsidiaries;
 
then, and in every such event and at any time thereafter, the Holder may, by
written notice to the Company and subject to the Subordination Agreement,
accelerate the payment of all amounts due under this Note, whereupon the unpaid
principal of this Note, together with any accrued and unpaid Interest hereon
shall become immediately due and payable.
 
7.
PREPAYMENT.

 
(a)           Voluntary Prepayment.  Subject to the Subordination Agreement, the
Company shall have the right to prepay at any time prior to the Maturity Date
any and all amounts of principal and/or interest outstanding under this Note,
subject to the terms set forth herein.  In the event that the Company desires to
make any such prepayment hereunder, the Company shall so notify the Holder in
writing, and the Holder shall have seven (7) days from delivery of such notice
(the “Prepayment Period”) to execute an Optional Conversion with respect to the
amounts of principal and/or interest outstanding under this Note in accordance
with Section 3 hereof, after which Prepayment Period the Company shall be
permitted to make such prepayment.
 
(b)           Mandatory Prepayment.  In the event of a Liquidity Event, the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
in each case that has not otherwise been converted into equity securities
pursuant to Section 3, shall, subject to the Subordination Agreement, be due and
payable immediately prior to the closing of such Liquidity Event.  The term
“Liquidity Event” shall mean (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions to which
the Company is a party (including, without limitation, any stock acquisition,
reorganization, merger or consolidation, but excluding any sale of stock for
capital raising purposes and any transaction effected primarily for purposes of
changing the Company’s jurisdiction of incorporation) other than (A) a
transaction or series of related transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction or
series of related transactions retain, immediately after such transaction or
series of transactions, as a result of shares in the Company held by such
holders prior to such transaction or series of transactions, at least
thirty-three and one-third percent (33 1/3%) of the total voting power
represented by the outstanding voting securities of the Company or such other
surviving or resulting entity (or if the Company or such other surviving or
resulting entity is a wholly-owned subsidiary immediately following such
acquisition, its parent) or (B) a transaction or series of related transactions
in which at least fifty percent (50%) of the members of the Company’s board of
directors prior to such transaction or series of related transactions remain on
the board of directors of the newly constituted entity following such
transaction or series of related transactions, or (ii) a sale, lease or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole by means of any transaction or series of related
transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Company.
 

 
6

--------------------------------------------------------------------------------

 

8.
MISCELLANEOUS.

 
(a)           Priority.  This Note shall rank pari passu with the other Notes
issued pursuant to the Securities Purchase Agreement.  Payments under the Notes
shall be made on a pro rata basis among all the Notes.
 
(b)           Notices.  Any notice, demand or request required or permitted to
be given by the Company or the Holder pursuant to the terms of this Note shall
be in writing and shall be deemed delivered on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 5:00 p.m. (pacific time) on
a Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m. (pacific time) on any Trading Day, (iii) the Trading Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given, addressed as follows:
 
If to the Company:
 
St. Bernard Software, Inc.
15015 Avenue of Science
San Diego, CA 92128
Attn: President
Facsimile: 858-676-2299
 


with a copy to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
5 Palo Alto Square, 6th Floor
3000 El Camino Real
Palo Alto, CA 94306
Attn:  Brady Berg
Facsimile: 650-251-7739
 

 
7

--------------------------------------------------------------------------------

 

and if to the Holder, at such address as the Holder shall have furnished the
Company in writing. Any party may change its address for receiving notice by
giving written notice thereof to the other parties in accordance with this
paragraph 8(b).
 
(c)           Amendments; Waivers.  No provision of this Note may be waived or
amended except in a written instrument signed by the Company and the Holders
holding at least sixty-six and two-thirds percent (66 2/3%) of the outstanding
and unpaid principal amount of the Notes; provided that any amendment or waiver
which adversely affects the rights of any of the Holders in a manner that is
disproportionate to the adverse effect on the rights of the other Holders,
respectively, shall require the written consent of sixty-six and two-thirds
percent (66 2/3%) of the outstanding and unpaid principal amount of the Notes
held by such disproportionately affected Holders.  No waiver of any default with
respect to any provision, condition or requirement of this Note shall be deemed
to be a continuing waiver in the future or a waiver of any subsequent default or
a waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  Each Holder acknowledges that by the
operation of this paragraph, the Holders of sixty-six and two-thirds percent (66
2/3%) of the outstanding and unpaid principal amount of the Notes issued
hereunder will have the right and power to diminish or eliminate all rights of
such Holder under this Note.
 
(d)           Lost or Stolen Note.  Upon receipt by the Company of evidence of
the loss, theft, destruction or mutilation of this Note, and (in the case of
loss, theft or destruction) of indemnity or security reasonably satisfactory to
the Company, and upon surrender and cancellation of this Note, if mutilated, the
Company shall execute and deliver to the Holder a new Note identical in all
respects to this Note.
 
(e)           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely within the State of California.
 
(f)           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors
(whether by merger or otherwise) and permitted assigns of the Company and the
Holder.  The Company may not assign its rights or obligations under this Note
except as specifically required or permitted pursuant to the terms hereof.
 
(g)           Usury.  This Note is subject to the express condition that at no
time shall the Company be obligated or required to pay interest hereunder at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum interest rate which the Company is
permitted by applicable law to contract or agree to pay.  If by the terms of
this Note, the Company is at any time required or obligated to pay interest
hereunder at a rate in excess of such maximum rate, the rate of interest under
this Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of this Note.
 
[Signature Page to Follow]
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 


 

 
ST. BERNARD SOFTWARE, INC.
 


By: ___________________________
Name:
Title: 

 
 
 
 
 
 
 
 
 
 
 
 
 

 
9

--------------------------------------------------------------------------------

 



 
ANNEX I
 
NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal of and/or interest accrued on
the Convertible Note (the “Note”) issued by ST. BERNARD SOFTWARE, INC. (the
“Company”) into shares of common stock (“Common Stock”) of the Company according
to the terms and conditions of the Note.  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Note.
 
 

 
Date of Conversion:
 
Principal Amount of
Note to be Converted:  _________________________________


Interest Accrued on
Note to be Converted:  _________________________________


Number of Shares of
Common Stock to be Issued:  ____________________________


Name of Holder:  _____________________________________

 
Address:  ___________________________________________

 
Signature:
 
Name:
 
Title:

 
 
 
Holder Requests Delivery to be made:  (check one)
 
o           By Delivery of Physical Certificates to the Above Address
 
o           Through Depository Trust Corporation
(Account _______________)
 
 

 
Confirmed:
 
ST BERNARD SOFTWARE, INC.
 
By:     ___________________________________
Name:
Title:
 
Date:  ___________________________________

 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 



ANNEX II
 
Schedule of
Decreases
of Principal Amount


 
Principal Balance
Amount of Decrease
Date
$[_________]
                           



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------
